                     UNITED STATES BANKRUPTCY COURT
               NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

In Re:                                        )      17-18950
                                              )
         Dewitt and Belinda Biloche,          )      Chapter 13
                                              )
                             Debtor(s).       )      Judge LaShonda A. Hunt

                                   NOTICE OF MOTION

TO: See attached Service List

         PLEASE TAKE NOTICE that on June 4, 2021, at 10:15 am, or as soon thereafter as
counsel may be heard, I shall appear before the Honorable LaShonda A. Hunt, or any other judge
sitting in that judge’s place, and present the Debtor’s Motion, a copy of which is attached.

       This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the
motion, you must do the following:

       To appear by video, use this link: https://www.zoomgov.com/join. Then enter the
meeting ID and password.

       To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password.

        Meeting ID and passcode. The meeting ID for this hearing is 161 165 5696 and the
passcode is 7490911. Additional information can be found on Judge Hunt’s webpage on the
court’s website: https://www.ilnb.uscourts.gov/content/judge-lashonda-hunt.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.

                                       Dewitt and Belinda Biloche, Debtors

                                       By:    /s/ John J. Ellmann

                                       John J. Ellmann, Attorney for the Debtor(s)
                                       DAVID M. SIEGEL & ASSOCIATES, LLC
                                       790 Chaddick Drive, Wheeling, IL 60090
                                       847/ 520-8100
                                       davidsiegelbk@gmail.com
                                 CERTIFICATE OF SERVICE

        I, John Ellmann, Attorney for the Debtor(s), certify that I served a copy of this notice and
the attached motion on each entity shown on the Service List at the address shown and by the
method indicated on the list on May 21, 2021, at or before 5:00 pm.

                                              /s/ John J. Ellmann



                                         SERVICE LIST


To the following persons or entities who were served electronically by the Bankruptcy Court:

Glenn Stearns, Ch. 13 Trustee: mcguckin_m@lisle13.com


To the following persons or entities who were served via regular U.S. Mail:

Dewitt and Belinda Biloche                         Verizon
25155 S. Sangamon                                  by American InfoSource LP as agent
Crete, IL 60417                                    4515 N Santa Fe Ave
                                                   Oklahoma City, OK 73118
Kinecta Federal Credit Union
Attn: Bankruptcy                                   Mechanics Bank Auto Finance
PO Box 10003                                       P.O. Box 1479
Manhattan Beach, CA 90266                          Rancho Cucamonga, CA 91729

Nationwide Cassel LLC                              Department of the Treasury
10255 W. Higgins Road, Suite 300                   Internal Revenue Service
Rosemont, IL 60018                                 PO Box 7346
                                                   Philadelphia PA 19101-7346
Ingalls Hospital
One Ingalls Drive                                  LVNV Funding, LLC as
Harvey, IL 60426                                   assignee of FNBM, LLC
                                                   Resurgent Capital Services
U.S. Bank National Association                     PO Box 10587
c/o U.S. Bank Home Mortgage                        Greenville, SC 29603-0587
4801 Frederica Street
Owensboro, Kentucky 42301                          Navient Solutions, LLC on behalf of
                                                   Department of Education Loan Services
Capital One, N.A.                                  PO BOX 9635
c/o Becket and Lee LLP                             Wilkes-Barre, PA 18773-9635
PO Box 3001
Malvern PA 19355-0701
Carrington Mortgage Services, LLC
1600 South Douglass Road
Anaheim, CA 92806

Portfolio Recovery Associates, LLC
Successor to CAPITAL ONE BANK
(USA),N.A.
(RCS ALLIANCE/HSBC)
POB 41067
Norfolk, VA 23541

Portfolio Recovery Associates, LLC
Successor to CAPITAL ONE BANK
(USA),N.A.
(RCS DIRECT MARKETING/ORCHARD
BANK)
POB 41067
Norfolk, VA 23541

U.S. Bank National Association
c/o U.S. Bank Home Mortgage,
a division of U.S. Bank N.A.
4801 Frederica Street
Owensboro, Kentucky 42301

Portfolio Recovery Associates, LLC
POB 41067
Norfolk, VA 23541

Illinois Department of Revenue Bankruptcy
Section
PO Box 19035
Springfield, IL 62794-9035
                      UNITED STATES BANKRUPTCY COURT
                NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

In Re:                                          )       17-18950
                                                )
         Dewitt and Belinda Biloche,            )       Chapter 13
                                                )
                                Debtor(s).      )       Judge LaShonda A. Hunt

     MOTION TO ALLOW DEBTORS LEAVE TO OBTAIN CREDIT/INCUR DEBT TO
                                             BUY A CAR

         NOW COME the Debtors, by and through their attorneys, DAVID M. SIEGEL &
ASSOCIATES, to present their Motion, and in support thereof states as follows:


1.       Jurisdiction is proper and venue is fixed in this Court with respect to these parties.

2.       On June 23, 2017 the Debtors filed a voluntary petition for relief pursuant to Chapter 13

under Title 11 USC, Glenn Stearns was appointed Trustee, and the Chapter 13 plan was

confirmed on December 15, 2017.

3.       The Debtors’ chapter 13 plan is one year from completion.

4.       The Debtors want to trade in their 2016 Hyundai Santa Fe for a different vehicle. That is

because they anticipate possible expensive repairs including engine work on the Hyundai.

5.       The Debtors have made a deal with Kunes Country Auto Group, Inc. for the purchase and

financing of a 2017 Chrysler Pacifica minivan. They seeks to borrow $19,114.09 at 15.999%

APR with 59 monthly payments of $467.87. That deal includes trading in the 2016 Hyundai for

$10,500.00 with the $3,602.49 unsecured portion of the Hyundai loan rolled into the financing

for the Chrysler that is sought in this motion (Exhibit A).

6.       The Debtors can afford this deal because the payments for the Chrysler will be only about

$90.00 more than the Hyundai payments.

7.       No creditors shall be prejudiced by the granting of this motion.
        WHEREFORE, the Debtors pray that this Honorable Court enter an Order granting
Debtors Leave to Obtain Credit/Incur Debt, and for other such relief as the Court deems fair and
proper.




                                            Respectfully Submitted,

                                                    /s/ John J. Ellmann

                                            John J. Ellmann, A.R.D.C. #6257894




DAVID M. SIEGEL & ASSOCIATES, LLC
790 Chaddick Drive
Wheeling, IL 60090
847/ 520-8100
